WOODLEY, Judge.
¡This is an original application for habeas corpus, relator contending that the conviction he is serving in the penitentiary, in Cause No. 598 in the District Court of Winkler County, was not final because of his having given notice of appeal to this, court.
■ Since the application was ordered- filed., the appeal has .reached this court and- has been dismissed upon motion of relator.
The judgment in question now being a final judgment and relator’s incarceration thereunder being lawful, the question raised has become moot.-
The application is denied.